 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    DARRELL CONNERS,                                  Case No. 3:15-cv-00372-RCJ-CLB
12                       Petitioner,                    ORDER
13           v.
14    RENEE BAKER, et al.,
15                       Respondents.
16

17          Petitioner having filed a motion to reopen (ECF No. 60), and good cause appearing;

18          IT THEREFORE IS ORDERED that petitioner's unopposed motion to reopen (ECF No.

19   60) is GRANTED. The clerk of the court shall reopen this action and lift the stay.

20          IT FURTHER IS ORDERED that respondents shall file a response to the amended

21   petition (ECF No. 34), including potentially by motion to dismiss, within sixty (60) days of

22   service of an amended petition and that petitioner may file a reply within sixty (60) days of

23   service of an answer. The response and reply time to any motion filed by either party, including a

24   motion filed in lieu of a pleading, shall be governed instead by Local Rule LR 7-2(b).

25          IT FURTHER IS ORDERED that any procedural defenses raised by respondents to the

26   counseled amended petition shall be raised together in a single consolidated motion to dismiss. In

27   other words, the Court does not wish to address any procedural defenses raised herein either in

28   serial fashion in multiple successive motions to dismiss or embedded in the answer. Procedural
                                                       1
 1   defenses omitted from such motion to dismiss will be subject to potential waiver. Respondents

 2   shall not file a response in this case that consolidates their procedural defenses, if any, with their

 3   response on the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims

 4   clearly lacking merit. If respondents do seek dismissal of unexhausted claims under § 2254(b)(2):

 5   (a) they shall do so within the single motion to dismiss not in the answer; and (b) they shall

 6   specifically direct their argument to the standard for dismissal under § 2254(b)(2) set forth in

 7   Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses,

 8   including exhaustion, shall be included with the merits in an answer. All procedural defenses,

 9   including exhaustion, instead must be raised by motion to dismiss.

10          IT FURTHER IS ORDERED that, in any answer filed on the merits, respondents shall

11   specifically cite to and address the applicable state court written decision and state court record

12   materials, if any, regarding each claim within the response as to that claim.

13          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g) paper copies

14   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

15   unless later directed by the court.

16          DATED: February 6, 2020.
17                                                                  ______________________________
                                                                    ROBERT C. JONES
18                                                                  United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                         2
